DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Burbar et al. (US 20100065723 A1, hereinafter “Burbar”) 
Holcomb (US 9874587 B1, hereinafter “Holcomb”) 
Zwaans et al. (WO 2012137109 A2, hereinafter “Zwaans”)

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Kandall on 07/18/2022.
17. (currently amended) A method comprising: acquiring a first plurality of detection event signals from a detector at a first temperature; 
determining a first photopeak energy level associated with a photopeak of the first plurality of detection event signals; 
determining a first detection event signal from the first plurality of detection event signals as associated with the first energy photopeak level; 
acquiring a second plurality of detection event signals from the detector at a second temperature;
determining a second photopeak energy level associated with a photopeak of the second plurality of detection event signals; 
determining a second detection event signal from the second plurality of detection event signals as associated with the second photopeak energy level; 
determining a first relationship between change in photopeak energy and event time skew based on a first event time of the first detection event signal and a second event time of the second detection event signal; and 
storing the first relationship in association with the detector.
acquiring a third detection event signal from the detector; 
determining an event time associated with the third detection event signal; 
determining an event time skew based on an energy of the third detection event signal and the first relationship;
determine a corrected event time associated with the third detection event signal based on the event time and the event time skew; and 
identify a coincidence corresponding to the third detection event signal based on the corrected event time.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
A system (Burbar abstract, where Burbar teaches a system for detecting position annihilation event pulses) comprising: 
a positron emission tomography scanner comprising a plurality of detectors (Burbar abstract, [0005]-[0006], [0012]-[0013], [0027], figs. 2-4, where Burbar teaches a system for detecting position annihilation event pulses wherein the system comprises a plurality of detectors); and 
a processing unit to: 
determine a first relationship between change in photopeak energy and event time skew based on a first detection event signal acquired from a detector at a first temperature and a second detection event signal acquired from the detector at a second temperature (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027], figs. 2-4, where Burbar teaches calculating and correcting energy photopeaks shift based on temperature variation); 
acquire a third detection event signal from the detector (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where Burbar teaches capturing or detecting a plurality of photopeaks at different temperature); 
determine an event time associated with the third detection event signal (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where Burbar teaches capturing or detecting a plurality of photopeaks at different temperature and their associate event pulse); 
determine an event pulse skew based on an energy of the third detection event signal and the first relationship (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where Burbar teaches determining the event pulse or shift based on the previous events error and subsequent error and difference between positron annihilation from opposite direction in order to perform correction to adjust proper photopeak location and timing caused by change in temperature); 
determine a corrected event pulse based on the event pulse and the event skew (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where Burbar teaches determining event coincidence shift error for correction; and 
identify a coincidence based on the corrected event pulse (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where, Burbar teaches identifying coincidence event based on the corrected events).
storing the first relationship in association with the detector (Burbar [0005]-[0007], [0010], where Burbar teaches a plurality of detector for detecting a plurality of events and events that fall within a pre-determined window are qualified and process and the relationship between the pulse events, energy and the location of the photopeaks are stored accordingly).
	Burbar fails to explicitly teach calculating and using event time such as trigger event. Although the timing of the coincidence events is based on the trigger event.
	However, Holcomb in the same line of endeavor teaches since digital sample acquisition and trigger acquisition have different paths within the oscilloscope, there is an inherent time delay between the acquired digital samples and the trigger position, which results in skew and trigger jitter. Jitter is noise in the temporal or timing domain. In particular, trigger jitter may be defined as a short-term variation in a significant instant of a timing signal (e.g., the instant where the triggering event occurs in a trigger signal) from its ideal position in time. The causes of trigger jitter are the same as for other sources of random jitter: varying temperature, imperfect components, and external noise sources (Holcomb col. 2 lines 23-36, figs. 1 and 2). Zwaans further teaches The source of skew error is that the trigger signal corresponding to an event detection (e.g., a 511 keV particle detection in the case of PET imaging) is generated by a single triggering detector of the array of detectors and that the timing of each detector depend on the previous detector and triggered in relation to other detectors (Zwaans page 2 lines 26-31, page 17 line 23-page 18 line 2, page 16 line 26-page 17 line 22, figs. 3 and 7).
Therefore, taking the teachings of Burbar and Holcomb and Zwaans as a whole, it would have been obvious to one or ordinary skill in the art at the time of the effective filing date of the application to calculate not only event coincidence time and the time between simultaneous photopeaks trigger by same even but also the time between triggers and the time between consecutive photopeaks since the time of the photopeaks occurrence depends on the trigger time, the coincidence event time which are all based on the temperature the system is operated on in order to correct for trigger timing, photopeak location and gain so that error detection can be avoided, imaged obtained can be improved and the system overall can be improved. For example, when a trigger interval is constant the time the event actually occurs depends on the temperature such that the occurrence interval (or bin or bins location) is not constant as a result the measure photopeak is also not constant and need to be corrected. The photopeak location and value in timing event depend on previous photopeaks timing events and trigger events. 
The combination fails to explicitly teach wherein determine a corrected event time associated with the third detection event signal based on the event time and the event time skew; and identify a coincidence corresponding to the third detection event signal based on the corrected event time. It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed. therefore, claims 1-20 are allowable over the cited prior arts above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 19, 2022